Citation Nr: 1434130	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  07-30 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred on March 8, 2007.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran went to the emergency room at a non-VA medical facility on March 8, 2007 with complaints of stomach pains, diarrhea, and bloody stools for several days; he was diagnosed with sigmoid colon diverticulitis and discharged the same day.

2.  At the time of treatment, the Veteran carried no other health insurance and had been enrolled and treated within the VA medical system for over 2 years.

3.  There is no evidence of record to indicate that appropriate VA facilities were available for the Veteran at that time. 

4.  The treatment was not authorized by VA, but resolving all reasonable doubt in favor of the Veteran, the Veteran had a reasonable belief that he was experiencing symptoms for which lack of immediate care would be hazardous to his health. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses for March 8, 2007 have been met. 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-100 8 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to reimbursement for the medical expenses the Veteran incurred on March 8, 2007, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran went to the emergency room at a non-VA medical facility on March 8, 2007 with complaints of stomach pains, diarrhea, and bloody stools for several days.  He was diagnosed with sigmoid colon diverticulitis and discharged the same day.  The Veteran is not service connected for any disabilities.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations). Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

The Veteran, as of March 8, 2007, was in the VA health care system receiving treatment at VA medical facilities.  He had no other health coverage at the time of the Florida Hospital DeLand.  The Veteran is personally liable for the medical expenses incurred on March 8, 2007. 

It is noteworthy that the Veteran lives approximately 20 miles away from the nearest VA hospital (the VA Medical Center in Orlando, Florida) and 15 miles away from the non-VA medical facility, namely Florida DeLand Hospital.  The Veteran claims, however, that the nearest VA Medical Center with emergency treatment services is in Gainesville, Florida, over 75 miles away from his home.  He indicates the nearby VA facilities to his home require appointments and, typically, lengthy waits.  In a true emergency, the near-by VA hospitals would not be feasible options. 

The Veteran's claim for reimbursement of these medical expenses was denied by the VAMC finding the treatment was non-emergent.  The Veteran contends he had a stomach bug for several days, which developed into "severe" symptoms, to include bleeding.  He further noted a familial history of gastrointestinal issues, to include cancer.

In finding the treatment non-emergent, the VAMC noted treatment for diverticulitis of the colon without hemorrhage.  In contrast, the emergency room records from Florida DeLand Hospital indicate the Veteran presented with bloody stools.  The VAMC also does not note or otherwise consider the Veteran's emergency room visit in light of his familial history of gastrointestinal disease, to include cancer.

The record shows the Veteran presented to a non-VA emergency room, geographically closer than any VA facility with emergency treatment services, after several days of abdominal pain with diarrhea and bloody stools.  Diagnostic tests, to include CT of the abdomen/pelvis, confirmed sigmoid colon diverticulitis.  The Veteran claims he was told to spend the night, but he asked to be discharged the same day.  The Veteran further indicates he only went to the emergency room after his symptoms worsened, to include bleeding, and only because of his familial history of severe gastrointestinal disease, to include cancer.   
   
The VAMC determined that the Veteran's treatment was not emergent, but the Board does not find the determination persuasive because the VAMC relied on inaccurate facts.  Medical opinions that are based on incomplete or inaccurate factual premises are not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  On the other hand, there is no medical opinion of record to the contrary.

At the very least, in light of the circumstances presented here, the Board concludes the evidence is in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt and reimbursement of emergency medical expenses incurred on March 8, 2007 for treatment of a nonservice-connected disorder is warranted.


ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred on March 8, 2007 is granted subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


